Citation Nr: 0506772	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-26 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for PTSD 
with an evaluation of 50 percent effective December 9, 1997.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's PTSD has been manifested occupational and 
social impairment, with deficiencies in most areas since 
December 1997; it has not been productive of total 
occupational and social impairment since that time.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but no more 
than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.130, Diagnostic Code 9411 (20043).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 2002 rating decision; the July 2003 
Statement of the Case; the July 2004 Board Remand; the 
December 2004 Supplemental Statement of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
a higher initial rating for PTSD, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran dated 
December 2001, March 2002, December 2003, and July 2004 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim for a higher 
initial rating for PTSD, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the Board notes that the RO 
decision that is the subject of this appeal was issued in 
August 2002, and the final regulations implementing the 
statutory changes were not enacted until 2003.  Moreover, the 
Board remanded this claim in July 2004 so that the RO could 
cure the defect in the VCAA notice.  
 
Here, the Board finds that notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for a higher 
initial rating for service connected PTSD, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statement of the Case, 
the RO informed the veteran of the evidence already of record 
and requested that he inform VA of any additional information 
or evidence that he wanted VA to obtain.  In a letter 
informing him that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by December 2001, March 2002, December 2003, and July 
2004 letters and asked him to identify all medical providers 
who treated him for PTSD.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA psychiatric 
examination in May 2002.  In addition to that evidence, there 
are psychiatric out-patient clinic records that reflect the 
veteran's ongoing follow-up and treatment for his PTSD in 
recent years.  The Board finds that these records provide 
sufficient findings upon which to determine the severity of 
the veteran's disability during the period of time in 
question.  There is no duty to provide another examination or 
medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran has submitted statements from his ex-wife and 
daughter.  Both note that the veteran has a short temper, is 
unable to get along with anyone, and has no friends.  He 
takes sleeping pills for insomnia and wake ups in the middle 
of the night screaming and punching at the blankets.  His ex-
wife stopped sleeping in the same bed with him years before 
their marriage ended.  His daughter stated that he often 
talks about blowing his brains out.  He also gets paranoid 
when he hears a helicopter (he believes it is coming to get 
him).  

The veteran sought treatment with Dr. D.V.G. in February and 
March 1999.  He described his primary symptoms as sleep 
disturbance, intrusive and distressing memories of combat 
experiences, problems with anger and hostility, social 
alienation and authority problems, and a long history of 
problems maintaining employment due to all of the above.  He 
also reported a long history of alcohol and drug abuse 
(though he had not taken any drugs for 10 years).  He 
reported having 1-3 drinks a night to help him sleep.  He had 
not slept in the same bed with his wife in over 14 years due 
to his sleep problems.  He and his wife had not had sexual 
relations for about that amount of time due to conflicts, 
anxiety, and anger.  He has been married and divorced 4 
times.  He denied recent homicidal or suicidal ideation, 
though he reported occasional suicidal ideation many years 
ago.  He also reported strong prejudice against Vietnamese 
people that he still feels.  

Dr. D.V.G. noted that of the veteran's three initial 
evaluations, he failed to report twice, and was late on the 
third occasion.  He was alert and well oriented, but 
displayed poor attention.  His mood was irritable and 
suspicious.  His affect was tense and agitated.  His speech 
was pressured and fast.  His thought process was tangential.  
Overall, his presentation suggested a person who felt 
desperate and was issuing a "plea for help."  

The veteran completed a PTSD checklist in which he endorsed 
every PTSD symptom with the highest score of 5.  Dr. D.V.G. 
noted that this pattern reflects a sense of desperation but 
is not necessarily useful for discriminating between 
symptoms.  He assigned the veteran a Global Assessment of 
Functioning (GAF) score of 40.  The examiner concluded that 
the veteran's examination results and behavior are highly 
suggestive of severe PTSD.      

The veteran sought treatment at a VA Medical Center in 
September 1999.  The veteran reported many of the same 
problems (a bad temper, inability to sleep, no friends, 
problems with drugs and alcohol, inability to keep a job, 
memories of combat experiences, nervousness in crowds, etc.).  
He also reported thoughts of suicide and having to fight the 
urge to crash into another vehicle.  

Upon mental status examination, the veteran was found to have 
loquacious speech and an irritable mood.  He was moderately 
depressed but had an appropriate affect. His thought process 
consisted of tangential thinking and his thought content was 
centered on anger and trauma.  The veteran demonstrated 
suicidal and homicidal ideation.  His level of consciousness 
was hyperalert; his orientation was intact and his 
concentration was adequate.  His memory was intact to brief 
testing; his fund of knowledge was average; abstraction was 
fair; intelligence was average; judgment was adequate; and 
insight was fairly good.  The clinician diagnosed the veteran 
with severe PTSD and assigned a GAF score of 45.  

Progress notes reveal that the veteran walked out on his wife 
and family in November 1999.  

Following a Travel Board hearing in November 2001, when the 
sole issue before the Board was whether service connection 
for PTSD was warranted, and the submission of additional 
evidence, the Board granted that appeal in January 2002.  

The veteran underwent a VA examination in May 2002.  He 
reported nightmares every night and noted that he only gets 
three to four hours of "solid sleep" each night.  He also 
frequently recalls combat experiences.  He reported 
irritability that causes him to get into bar room fights, 
verbally abuse his wife and daughter, and lose jobs.  He 
reported hitting his wife in the past, but not in the last 10 
years.  He reported that he does not take medication for his 
condition.  He has no hospitalizations for psychiatric 
treatment or substance abuse.  He reported no suicide 
attempts.  He reported working 20-25 hours a week for a 
friend doing floor installation.  He has been doing this for 
about two years.  He reported having an adversarial 
relationship with both of his brothers, but that he sees his 
mother once a month.  He stated that he lives in a trailer 
that he rents.  He has difficulty living around people, and 
does better on his own.  He has few activities outside of 
work.  

Upon examination, the veteran was neatly groomed and 
appropriately dressed.  He was congenial, though he had an 
intense affect.  His speech was excessively wordy and 
expansive, with some stuttering at times with increased 
volume.  He was markedly tangential, and the clinician had to 
repeatedly redirect him in order to obtain his history.  The 
veteran had a full range of affect.  He sometimes raised his 
voice, but was never threatening.  His mood was more tense 
than depressed.  He denied any current suicidal or homicidal 
ideation.  The veteran showed no indications of any thought 
disorder, nor any delusions or hallucinations.  His 
cognition, insight, and judgment were all intact.  The 
clinician's diagnosis was moderate chronic PTSD with moderate 
impairment in social and occupational functioning.  The 
clinician assigned a GAF score of 50 and stated that the 
veteran is competent to handle VA benefit funds.  

In August 2002, the RO granted service connection for PTSD 
with a 50 percent rating effective December 9, 1997.  After 
the veteran filed a notice of disagreement and subsequent 
appeal, the Board remanded the claim in July 2004 for further 
development, to include compliance with VCAA.  

The veteran has since submitted a statement from a friend 
(A.B.).  A.B. stated that her husband was diagnosed with PTSD 
and evaluated 100 percent disabled.  A.B. feels that she is 
thus familiar with the symptoms of PTSD.  She states that she 
has known the veteran for a little over a year, and that he 
suffers from anxiety, nervousness, depression, and anger.  
She also reported that when he talks about Vietnam, his voice 
gets very loud and he can hardly control himself.  She stated 
that he has a hard time socializing with people and she 
opined that he should be rated at 100 percent.    

The veteran has since sought treatment at the Roseburg VA 
Medical Center.  In September 2004, he complained of going 
through serious depression.  He stated that he is ready to 
lose his girlfriend and he doesn't like going to therapy.  He 
was dressed appropriately.  He was pleasant and cooperative, 
but restless.  He stated that when he gets angry, he has a 
desire to hurt others. He did not have any suicidal ideation 
at the time.  His speech was pressured, with an angry tone.  
His thought process was circular, with loose associations.  
Upon testing the veteran's concentration, it was discovered 
that he could not perform serial sevens, or spell words 
backwards.  He had good insight into PTSD symptoms and his 
judgment was intact.  The clinician assigned a GAF score of 
42, and noted that the highest GAF score he's had in the past 
year was a 50.    

The most recent report of November 2004 indicated that the 
veteran is sleeping better and that the mirtazepine is 
working "real good."  He denies nightmares, intrusive 
thoughts, and the use of drugs or alcohol.  He was oriented 
to person, place, and time.  He was clean and neatly groomed.  
He denied suicidal and homicidal ideation.  His speech was at 
a normal rate and volume.  His affect was restricted; his 
mood was euthymic.  His thought content showed no obsessions 
or compulsions.  His though process was linear, without 
thought blocking or psychotic processes.  His insight and 
judgment were intact.  The clinician assigned the veteran 
with a GAF score of 45.    
            
Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
regarding PTSD, a 50 percent is warranted if the veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

Analysis

The veteran is currently rated at 50 percent for his service 
connected PTSD.  In order to be entitled to the next highest 
rating of 70 percent, he must experience occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships. 

The relevant psychiatric clinical evidence in the claims file 
reveals that the veteran has a short temper, has difficulty 
establishing and maintaining relationships, and is unable to 
sustain long-term employment.  His wife and daughter have 
stated that he often spoke about committing suicide (though 
he has denied such inclinations within the last year).  He 
was unable to sleep well and could not sleep with his wife 
for fourteen years (prior to their separation).  The evidence 
reveals that the veteran is often paranoid (especially when 
he hears helicopters).    The veteran has had intrusive and 
distressing memories of combat experiences, problems with 
anger and hostility, social alienation and authority 
problems, and problems maintaining employment due to all of 
the above.  

Upon examination, the veteran has always been alert, well 
oriented, and appropriately dressed.  However, he is usually 
restless and typically displays poor attention.  His speech 
has been described as loquacious or excessively wordy and 
expansive, pressured, fast, and sometimes angry with some 
increased volume and stuttering.  His mood is irritable and 
moderately depressed.  His thought process is generally 
tangential, and circular, with loose associations.  There 
have been no indications of any thought disorder, nor any 
delusions or hallucinations.  His mood has been irritable, 
suspicious, and tense.  His cognition, insight, and judgment 
are all intact.  His thought content is centered on anger and 
trauma.  Nonetheless, his memory, judgment and insight are 
intact; abstraction is fair; and intelligence is average.  

Based on numerous examinations (both private and VA), the 
veteran was assessed with GAF scores of 40 (in March 1999), 
45 (in September 1999), 50 (in May 2002), 42 (in September 
2004), and 45 (in November 2004).  A GAF of 41-50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 31-40 indicates 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
A GAF of 21-30 indicates behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2004).  

The Board finds that the disability picture that has been 
presented more nearly approximates occupational and social 
impairment with deficiencies in most areas since December 
1997.  The multiple GAF scores, which range from 42 to 50, 
indicate serious symptoms, to include suicidal ideation, and 
serious impairment in social, occupational, or school 
functioning.  As such, the Board finds that the veteran's 
PTSD meets the criteria for a 70 percent rating.  38 C.F.R. 
§ 4.130, Code 9411.

The Board notes that the next highest rating of 100 percent 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.  The veteran does not have most of 
these symptoms.  The Board is cognizant of Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), wherein the Court held 
that the Board's inquiry is not necessarily strictly limited 
to the specific criteria found in the VA rating schedule.  
The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Id.  Here, in addition to the absence of most of the 
type and degree of the symptoms, or their effects, that would 
justify a 100 percent rating, the veteran's PTSD has been 
specifically classified as severe (versus total) after one 
examination and moderate upon the May 2002 examination and, 
as noted above, the GAF scores more nearly approximate severe 
versus total social and industrial impairment.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994); 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995). 

In further support of the finding of occupational and social 
impairment with deficiencies in most areas but not total 
occupational and social impairment, the Board notes that the 
veteran has been able to maintain a few relationships (with 
his mother and daughter); that he has been able to engage in 
employment; that his thought process has been shown to be 
adequate; that he does not suffer from delusions or 
hallucinations; that he is typically well-oriented; that he 
is competent to handle VA benefit funds; and that he is able 
to perform activities of daily living.  

The Board acknowledges A.B.'s opinion that the veteran should 
be rated at 100 percent.  However, while she may be familiar 
with PTSD symptomatology, there is no indication in her 
statement or anywhere else in the record that she is a 
medical professional or has had training in the field of 
psychiatry.  As a layperson, she is not competent to provide 
a medical opinion on such a matter.  Davis v. West, 13 Vet. 
App. 184 (1999); Espiritu v. Derwinski, 1 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the granting 
of a 100 percent rating, the benefit-of-the-doubt doctrine 
does not apply to this aspect of the veteran's claim, and the 
assignment of a 100 percent rating for PTSD must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The evidence of record does not reflect frequent 
periods of hospitalization due to PTSD, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Furthermore, the veteran's difficulty in maintaining 
employment is contemplated by the rating criteria.  That is, 
a 70 percent rating takes into account significant industrial 
impairment.  In sum, there is no indication in the record 
that the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to rating of 70 percent, but no greater than 70 
percent, for PTSD is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


